UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): November 20, 2009 URBAN BARNS FOODS INC. (Exact name of registrant as specified in charter) Nevada (State or other jurisdiction of incorporation or organization) 333-145897 Commission File Number Office 404 – 4th Floor, Albany House 324-326 Regent Street London, UK, W1B 3HH (Address of principal executive offices) Registrant’s telephone number, including area code: 702-993-6122 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 5.02Appointment of Certain Officers and Directors On November 20, 2009, Urban Barns Foods Inc. (the “Company”, “us”, “we”, “our”) accepted Robyn Jackson’s consent to act as the Company’s Vice President, Logistics and one of the Company’s directors.Consequently, the total number of directors on the Company’s board of directors was increased to 5. There are no transactions, since the beginning of the Company’s last fiscal year, or any currently proposed transactions, in which the Company was or is to be a participant and the amount involved exceeds $ 120,000 or one percent of the average of the smaller reporting company's total assets at year end for the last two completed fiscal years, and in which Mr. Jackson had or will have a direct or indirect material interest. Business Experience: In 1976 Mr. Jacksonfounded Robyn’s Transportation & Distribution Services Ltd, in Alberta, Canada.For the last 33 years he has served as the President and CEO and built Robyn’s Transportation & Distribution Services Ltd, into a niche refrigerated shipper of food and propagated plants, with annual revenues of more than $17,000,000 CDN. Currently Robyn's Transportation ships food productsand plants toall Wal-Mart,Sobeys and Canadian Tire stores in Western Canada between Thunder Bay and the Canadian West Coast. The company also delivers to Canadian Superstore and Canadian Safeway warehouses all across Western Canada. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:November 24, 2009 Urban Barns Foods Inc. (Registrant) By: /s/ Jacob Benne Jacob Benne Director, President and Chief Executive Officer
